COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00372-CV
                            NO. 02-14-00375-CV


ROBERT M. COPE AND CECILE Y.                                    APPELLANTS
COPE

                                      V.

THE STATE OF TEXAS                                                APPELLEE


                                   ----------

            FROM THE PROBATE COURT OF DENTON COUNTY
            TRIAL COURT NOS. PR-2014-00774, PR-2014-00776

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      On November 20, 2014, we received appellants Robert M. Cope and

Cecile Y. Cope’s notices of appeal from decisions by special commissioners who

were appointed to determine damages in condemnation cases. 2               On

      1
      See Tex. R. App. P. 47.4.
      2
      See Tex. Prop. Code Ann. § 21.014(a) (West 2014).
December 4, 2014, we sent a letter to the parties to express our concern that we

lack jurisdiction because the special commissioners’ awards are not final

judgments or otherwise appealable. Appellants responded to our letter by stating

that they intended for the notices of appeal to invoke the trial court’s jurisdiction

to adjudicate challenges to the awards and by agreeing that we have no

jurisdiction in these cases at this time. Because we lack jurisdiction, we dismiss

the appeals. See Tex. Prop. Code Ann. § 21.018 (West 2014); Tex. R. App. P.

42.3(a), 43.2(f); Richard v. HSC Pipeline P’ship, No. 09-08-00534-CV, 2009 WL
259810, at *1 (Tex. App.—Beaumont Feb. 5, 2009, no pet.) (mem. op.).



                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: December 31, 2014




                                         2